Citation Nr: 0622007	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  04-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for depression, 
anxiety, and anger.

2.  Entitlement to service connection for soft tissue 
sarcoma, due to exposure to Agent Orange.

3.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the of the 
above Veterans Affairs (VA) Regional Office, which denied 
service connection for depression, anxiety, anger; for soft 
tissue sarcoma as a result of exposure to Agent Orange; and 
for skin cancer.  In June 2006, a videoconference hearing was 
scheduled for the veteran at the RO, at his request; however, 
he failed to report for the hearing.

The Board notes that in his notice of disagreement, his 
substantive appeal, and in his representative's brief, 
reference has been made to a claim for service connection for 
PTSD.  The Board notes that this issue is not currently 
before the Board on appeal.  Since service connection for 
PTSD was previously denied by a 1989 rating decision, the 
veteran would need to submit new and material evidence to 
reopen that claim.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran has a diagnosed disorder manifested by depression, 
anxiety, anger.

2.  There is no competent medical evidence showing that the 
veteran currently has soft tissue sarcoma.

3.  There is no competent medical evidence showing that the 
veteran currently has skin cancer that is related to service.





CONCLUSIONS OF LAW

1.  A disorder manifested by depression, anxiety, and anger 
was not incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Soft tissue sarcoma was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  Skin cancer was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In letters dated in August 2002, October 2002, and March 
2005, the RO informed the veteran of its duty to assist him 
in substantiating his claims under the VCAA, and the effect 
of this duty upon his claims.  We therefore believe that 
appropriate notice has been given.  As the Federal Circuit 
Court has stated, it is not required "that VCAA notification 
must always be contained in a single communication from the 
VA."  Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In that regard, the Board 
notes that in his March 2004 substantive appeal (VA Form 9), 
the veteran indicated that he had "new evidence" to support 
his pending service connection claims of "PTSD, soft tissue 
sarcoma, and skin cancer".  In March 2005, the RO sent a 
letter to the veteran specifically referring to the purported 
"new evidence" and giving the veteran 60 days to send the 
new evidence.  No response was received from the veteran.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1359, 1374 (2004), 
holding that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."

The Board also notes that the veteran and his representative 
have requested that he be scheduled for a VA examination to 
determine whether his claimed conditions are related to his 
service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service. 38 C.F.R. § 3.159(c)(4).

Here, there is no competent evidence of record, however, that 
shows the veteran has depression, anxiety, soft tissue 
sarcoma, or skin cancer.  While there is evidence showing he 
has a history of skin cancer, a contemporaneous physical 
examination of the skin showed no current melanotic lesions.  
Although he contends he has these disabilities and that they 
are related to service, his lay statements alone are not 
competent evidence to support a finding on a medical question 
(such as diagnosis or etiology) requiring special experience 
or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's contentions alone are an 
insufficient basis for medical examinations to be obtained, 
according to the pertinent regulation.  Under these 
circumstances, there is no basis for obtaining a VA 
examination. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  The Board notes that in a letter from the 
RO, dated in May 2006, the veteran was notified, pursuant to 
Dingess, that if his disabilities were service-connected, a 
disability rating and effective date would be assigned.  The 
Board nonetheless finds that there is no prejudice to the 
veteran in proceeding with the present decision.  Since the 
claims for service connection are being denied, no disability 
ratings and no effective dates will be assigned, so there can 
be no possibility of any prejudice to the veteran.

II.  Factual Background

Service medical records show no complaint of, treatment for, 
or finding of depression, anxiety, soft tissue sarcoma, or 
skin cancer.  

In January 1989 the veteran underwent a VA neuropsychiatric 
examination.  He reported that since his return from Vietnam 
he had difficulty with sudden changes in his mood, and that 
he became irritable and short-tempered for no good reason and 
at times he had come to the point of violence.  The 
diagnostic impressions included chronic, moderately severe, 
PTSD.  

Received from the veteran in July 2002, was his formal 
Application for Compensation and/or Pension (VA Form 21-526), 
in which he claimed entitlement to service connection for 
depression, anxiety, and anger; for skin cancer; and for soft 
tissue sarcoma.

VA treatment records show that in September 2002 the 
veteran's "problem list" included a history of skin cancer, 
melanoma removed from arms and face; lipoma removal in 2001; 
and PTSD.  Physical examination of his skin showed no 
melanotic lesions.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A.  Depression, Anxiety, Anger

The veteran has contended that he has depression, anxiety, 
and anger, that are related to service.  He has submitted no 
competent medical evidence showing any psychiatric diagnosis 
other than PTSD.  VA treatment records likewise show no 
psychiatric diagnosis other than PTSD.  The veteran and his 
representative have requested that he be scheduled for a VA 
examination, however, as explained above, such an examination 
is not necessary in order for the Board to render a decision 
in this matter.  The threshold requirement for service 
connection is competent medical evidence of the current 
existence of the claimed disorder.  Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The competent medical evidence of record shows no 
evidence of depression, anxiety or anger, or any other 
current psychiatric disorder other than PTSD; thus, there is 
no basis for service connection for the claimed condition.  
As the preponderance of the evidence is against the claim for 
service connection for depression, anxiety, and anger, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Soft Tissue Sarcoma

The veteran has contended that he has soft tissue sarcoma as 
a result of exposure to Agent Orange in Vietnam.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(iii).  Thus, since the veteran served in Vietnam, 
his exposure to Agent Orange may be conceded.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), soft-tissue sarcoma, and 
chronic lymphocytic leukemia.  See 38 C.F.R. § 3.309(e).

The diseases listed at § 3.309(e) must have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

The Board also notes that the regulations governing 
presumptive service connection for Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (1994).

The veteran has contended that he has soft tissue sarcoma as 
a result of exposure to Agent Orange in Vietnam.  VA 
treatment records, however, show only that he had lipoma 
removal in 2001.  There is no competent medical evidence of 
record showing that he has or had soft tissue sarcoma.  As 
noted above, since there is no such competent medical 
evidence of a current disability, service connection cannot 
be granted for the claimed condition.  Degmetich, supra; 
Brammer, supra.  As the preponderance of the evidence is 
against the claim for service connection for soft tissue 
sarcoma, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

C.  Skin Cancer

The veteran has claimed entitlement to service connection for 
skin cancer.  While a VA treatment record dated in September 
2002 shows that he had a history of skin cancer and that 
melanoma was removed from his arms and face, a physical 
examination in September 2002 showed no melanotic lesions.  
Thus, there is no competent medical evidence of record 
showing that he currently has skin cancer.  As noted above, 
since there is no such competent medical evidence of a 
current disability, service connection cannot be granted for 
the claimed condition.  Degmetich, supra; Brammer, supra.  
The Board notes that even if the fact that the veteran had a 
history of skin cancer were accepted as competent medical 
evidence of a current disability, there is no competent 
medical evidence linking any skin cancer to service.  As the 
preponderance of the evidence is against the claim for 
service connection for skin cancer, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

Service connection for depression, anxiety, and anger is 
denied.

Service connection for soft tissue sarcoma is denied.

Service connection for skin cancer is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


